Exhibit 10.2

VITESSE SEMICONDUCTOR CORPORATION

AMENDED AND RESTATED 2001 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of October 13,
2008 by and between Vitesse Semiconductor Corporation, a Delaware corporation
(the “Company”) and [NAME] (the “Employee”).

W I T N E S S E T H

WHEREAS, pursuant to the Vitesse Semiconductor Corporation Amended and Restated
2001 Stock Incentive Plan, as amended (the “Plan”), the Company has granted to
the Employee effective as of the date hereof (the “Award Date”), a credit of
restricted stock units under the Plan (the “Restricted Stock Unit Award” or
“Award”), upon the terms and conditions set forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Employee, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Agreement, the Company hereby grants to
the Employee a Restricted Stock Unit Award with respect to an aggregate of
[NUMBER OF RSUs] restricted stock units (subject to adjustment as provided in
Section 8.2 of the Plan) (the “Restricted Stock Units”). As used herein, the
term “restricted stock unit” shall mean a non-voting unit of measurement which
is deemed for bookkeeping purposes to be equivalent to one (1) outstanding share
of the Company’s common stock (subject to adjustment as provided in Section 10
of the Plan) solely for purposes of the Plan and this Agreement. The Restricted
Stock Units shall be used solely as a device for the determination of the
payment to eventually be made to the Employee if such Restricted Stock Units
vest pursuant to Section 3 hereof. The Restricted Stock Units shall not be
treated as property or as a trust fund of any kind.

3. Vesting. Subject to Section 8 hereof, the Award shall vest and become
nonforfeitable with respect to fifty percent (50%) of the total number of
Restricted Stock Units (subject to adjustment under Section 10 of the Plan) on
the day after the first anniversary of the Award Date and twenty-five percent
(25%) on each of the second and third anniversaries of the Award Date.

4. Continuance of Employment. The vesting schedule requires continued employment
or service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Agreement. Partial employment or service, even if substantial, during any
vesting period will not entitle the Employee to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or services as provided in Section 8 hereof or under
the Plan.



--------------------------------------------------------------------------------

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Company, affects the Employee’s status as an employee
at will who is subject to termination without cause, confers upon the Employee
any right to remain employed by or in service to the Company, interferes in any
way with the right of the Company at any time to terminate such employment or
services, or affects the right of the Company to increase or decrease the
Employee’s other compensation or benefits. Nothing in this paragraph, however,
is intended to adversely affect any independent contractual right of the
Employee without his consent thereto.

5. Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units. The Employee shall have no
rights as a stockholder of the Company, no dividend rights (except as expressly
provided in Section 5(b) hereof) and no voting rights, with respect to the
Restricted Stock Units and any shares of common stock underlying or issuable in
respect of such Restricted Stock Units until such shares of common stock are
actually issued to and held of record by the Employee. No adjustments will be
made for dividends or other rights of a holder for which the record date is
prior to the date of issuance of the stock.

(b) Dividend Equivalent Rights Distributions. Within 60 days of any date that
the Company pays a cash dividend on its common stock, the Company shall pay
Employee an amount equal to the per share cash dividend paid by the Company on
its common stock on such date multiplied by the total number of outstanding and
unpaid Restricted Stock Units (including any dividend equivalents previously
credited hereunder) remaining subject to this Award as of the related dividend
payment record date. No such payment shall be made with respect to any
Restricted Stock Units which, as of such record date, have either been paid
pursuant to Section 7 hereof or terminated pursuant to Section 8 hereof.

6. Restrictions on Transfer. Neither the Restricted Stock Unit Award, nor any
interest therein or amount or shares payable in respect thereof may be sold,
assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily. The transfer restrictions in
the preceding sentence shall not apply to (a) transfers to the Company, or
(b) transfers by will or the laws of descent and distribution.

7. Timing and Manner of Payment of Restricted Stock Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award per Section 3 hereof, but in no event later than 60 days
following vesting, the Company shall deliver to the Employee a number of shares
of common stock equal to the number of Restricted Stock Units subject to this
Award that vest on the applicable vesting date, unless such Restricted Stock
Units terminate prior to the given vesting date pursuant to Section 8 hereof and
in any event subject to Section 9 hereof. The Company’s obligation to deliver
shares of common stock or otherwise make payment with respect to the vested
Restricted Stock Units shall be subject to the following conditions:

(a) at least one year and one day shall have passed since the Award Date;

 

2



--------------------------------------------------------------------------------

(b) the Company shall have filed with the Securities and Exchange Commission
(the “SEC”) financial statements for the fiscal years ended September 30, 2006
and 2007 on an Annual Form 10-K;

(c) the Company shall have filed with the SEC its Annual Form 10-K for the
fiscal year ended September 30, 2008;

(d) the Company shall have filed with the SEC a registration statement on Form
S-8 to register the offer and sale of the common stock underlying the Award;

(e) Vitesse common stock underlying this award must be listed on the NASDAQ
Capital Market or such other national securities exchange as described in
Section 18 of the Securities Act or in Rule 146 promulgated thereunder; and

(f) the Employee or other person entitled under the Plan to receive any shares
with respect to the vested Restricted Stock Units shall have delivered to the
Company any representations or other documents or assurances required by the
Company.

The Employee shall have no further rights with respect to any Restricted Stock
Units that are so paid or that are terminated pursuant to Section 8 hereof.

8. Effect of Termination of Employment. Except as provided in Section 7(e) of
the Plan, the Employee’s Restricted Stock Units shall terminate to the extent
such units have not become vested prior to the date the Employee is no longer
employed by the Company, regardless of the reason for the termination of the
Employee’s employment by the Company, whether with or without cause, voluntarily
or involuntarily. If any Restricted Stock Units are terminated hereunder, such
unvested, termination Restricted Stock Units shall automatically terminate and
be cancelled as of the applicable termination date without payment of any
consideration by the Company and without any other action by the Employee, or
the Employee’s beneficiary or personal representative, as the case may be.

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 10 of the Plan, the
Committee shall make adjustments if appropriate in the number of Restricted
Stock Units and the number and kind of securities that may be issued in respect
of the Restricted Stock Unit Award. The Committee may accelerate payment and
vesting of the Restricted Stock Units in such circumstances as it, in its sole
discretion, may determine, but in all events, payment shall be made within 60
days of vesting.

10. Tax Withholding. Upon any payment of dividend equivalents and/or the
distribution of shares of the common stock in respect of the Restricted Stock
Units, the Company shall have the right at its option to (i) require the
Employee to pay or provide for payment in cash of the amount of any taxes that
the Company may be required to withhold with respect to such payment and/or
distribution, or (ii) deduct from any amount payable to the Employee the amount
of any taxes which the Company may be required to withhold with respect to such
payment and/or distribution. In any case where a tax is required to be withheld
in connection with the delivery of shares of common stock under this Award
Agreement, the Committee may, in its sole discretion, direct the Company to

 

3



--------------------------------------------------------------------------------

reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of shares, valued at their then Fair Market Value (as
determined pursuant to the Plan), to satisfy such withholding obligation.

11. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Company at its principal office to the attention
of the Secretary, and to the Employee at the Employee’s last address reflected
on the Company’s records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be given only when
received, but if the Employee is no longer an employee of the Company, shall be
deemed to have been duly given by the Company when enclosed in a properly sealed
envelope addressed as aforesaid, registered or certified, and deposited (postage
and registry or certification fee prepaid) in a post office or branch post
office regularly maintained by the United States Government.

12. Plan. The Award and all rights of the Employee under this Agreement are
subject to, and the Employee agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by reference. In
the event of a conflict or inconsistency between the terms and conditions of
this Agreement and of the Plan, the terms and conditions of the Plan shall
govern. The Employee agrees to be bound by the terms of the Plan and this
Agreement. The Employee acknowledges having read and understanding the Plan and
this Agreement. Unless otherwise expressly provided in other sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Committee do not (and shall not be deemed to) create any rights in the Employee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Committee so conferred by appropriate action of the Committee
under the Plan after the date hereof.

13. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Award Agreement may be amended pursuant to Section 12 of the Plan. Such
amendment must be in writing and signed by the Company. The Company may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Employee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

14. Limitation on Employee’s Rights. Participation in this Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Employee shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable in cash, if any, with respect to the Restricted
Stock Units, and rights no greater than the right to receive the common stock
(or equivalent value) as a general unsecured creditor with respect to Restricted
Stock Units, as and when payable thereunder.

 

4



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

[signatures appear on the following page.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and the Employee has hereunto set his or her
hand as of the date and year first above written.

 

VITESSE SEMICONDUCTOR CORPORATION,     EMPLOYEE a Delaware corporation     By:  

 

   

 

      Signature Name:  

 

    Title:  

 

   

 

      Print Name

 

1